Citation Nr: 1501244	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a sesamoid fracture in the left foot, claimed as left foot pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter has been previously remanded by the Board in August 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2014.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a right foot disability was granted in full by the Appeals Management Center (AMC) in a November 2014 rating decision.  Therefore, it is not before the Board.    


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's residuals of a sesamoid fracture in the left foot were incurred during military service.  


CONCLUSION OF LAW

Residuals of a sesamoid fracture in the left foot were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran asserts that she has had difficulty with her left foot during and after service, including a February 1996 sesamoid fracture in her left foot.  The Veteran's service treatment records (STRs) contain a record of this injury, as well as several follow-up appointments, a November 1998 record that the Veteran sought treatment after re-injuring her left foot, and a February 2000 report of left foot pain referencing the 1996 fracture.  The Board also notes that her entrance examination indicated abnormal feet due to bilateral hallux valgus.  Since service, she has had a July 2009 surgery on her left foot.    

A new examination was conducted in September 2014.  The examiner offered the conclusion that "[t]he condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  The Board notes that the examiner also provided a lengthy rationale that included arguments against this conclusion, including the assertions that "[t]here is no evidence to support a permanent residual or chronic disabling condition, which may be shown by service medical records, or by treatment records following discharge from service," and that "there is no supporting evidence of [the Veteran's post-service surgery on her left hallux] being connected to the original condition."  However, in spite of these negative assertions, the examiner's opinion concluded that, "it is as likely than not (50% or more), that the [V]eteran has a left foot-sesamoid bone fracture condition, but less likely than not (less than 50%) that she had a right foot disability, that was caused by her military service."  Although this conclusion conflates the requested opinions as to the right foot and left foot, it can be reasonably construed to mean that the Veteran's residuals of a sesamoid fracture in the left foot were caused by her service.  The examiner also asserted "it is less likely than not (less than 50%), that the [V]eteran had any foot condition that was aggravated beyond its natural course, by military service."  

The Board recognizes that the September 2014 opinion is less than ideal in that it contains conflicting assertions and conflates the opinions as to the Veteran's right foot disability and left foot disability.  However, in determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the September 2014 opinion contains contradictions, it does conclude that the Veteran has a left foot disability related to service.  Therefore, the evidence is at least in equipoise, and service connection for residuals of a sesamoid fracture in the left foot is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of a sesamoid fracture in the left foot, claimed as left foot pain, is granted.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


